Citation Nr: 9902667	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-20 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for residuals of 
compression fracture of the thoracic vertebrae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to February 
1980.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1996 rating decision of the Hartford, Connecticut, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for residuals of 
compression fracture of the thoracic vertebrae.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The medical evidence of record shows the veteran has a 
current disability of the thoracic spine.

3.  The evidence of record does not establish a relationship 
between the current thoracic spine disability and service.


CONCLUSION OF LAW

The veteran has not been shown to have residuals of 
compression fracture of the thoracic vertebrae as the result 
of service.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that he has a current back disability as 
a result of a fall from a tree during basic training in the 
U.S. Army.  He asserts, with the support of his 
representative, that he had no back disability before service 
and that he sustained compression fractures of his thoracic 
vertebrae in service.

Service medical records reflect that the report of 
examination in December 1976, prior to entrance into service, 
is negative for complaints or findings of a back disorder.

In August 1978, the veteran was seen with a complaint of 
intermittent back pain for six months.  Objective findings 
included pronounced abnormalities in the lumbosacral region 
of the spine.  The examiners assessment was of possible 
congenital deformity of the lumbosacral spine.  X-rays of the 
lumbosacral and thoracic portions of the spine were 
requested, with pertinent clinical history and physical 
findings noted on the referral as chronic low back pain, 
increased thoracic and lumbosacral curvatures, no scoliosis, 
and some kyphosis when the trunk was flexed.  Results of X-
rays, performed that date, were reported as showing the 
lumbosacral spine within normal limits, and old compression 
fracture versus anterior wedging in the mid-thoracic spine.  
The original examiner interpreted the X-rays as showing old 
stress fracture, and referred the veteran for physical 
therapy.

At physical therapy, clinical data was reported to the effect 
that the veteran had a prior history of a fall from a tree at 
a height of 20 feet ten years before, and a subsequent back 
injury secondary to an auto accident some years later.  The 
provisional diagnosis was chronic back pain.  A physical 
profile record indicates he was to perform limited duty for 
90 days due to an old compression fracture of the thoracic 
spine.  

A clinical record dated September 8, 1978, reflects a 
complaint of back pain dating back seven months.  Examination 
noted no swelling and no discoloration; he was given an 
analgesic and was instructed to return to the clinic for 
physical therapy.  An intake note on September 13 at the 
orthopedic clinic indicated [u]nknown date of injury, but 
he is having pain now and difficulty performing his job.  
Upon examination by a physician, past medical history of a 
motor vehicle accident two years before, and intermittent 
back symptoms for six months, were noted.  On September 21, 
he was seen complaining of fatigue and back pain for one day.  
He stated it was due to increased work for the past three 
days, and he was totally fatigued.  Objective findings were 
negative, and he was confined to quarters for one day.  The 
next day, he was seen again and given medications for his 
back pain

Upon referral from orthopedics on September 18, 1978, testing 
was requested to rule out Scheuermanns disease (defined as 
osteochondrosis of vertebral epiphyses in juveniles, per 
Dorlands Illustrated Medical Dictionary, 28th ed., 1994, at 
488).  A bone scintigraphy was reported on October 16, 1978, 
to show no pertinent abnormality.  In November 1978, the 
physical profile was extended 90 days.  In December 1978, the 
profile, of no lifting over ten pounds, and physical training 
at his own pace, was made permanent due to chronic low back 
pain.  Also in December 1978, electromyography (EMG) studies 
were found to be normal.  The claims folder contains no 
service medical records subsequent to December 1978. 

The veteran filed his original application for compensation 
or pension in February 1996.  He reported a compression 
fracture of the thoracic vertebrae in March 1977 and 
treatment in service from November 1979 to February 1980.  In 
a March 1996 statement, the veteran advised that he had not 
sought or received any treatment since service.

A VA examination was conducted in April 1996.  The veteran 
reported history of a fall from a tree and injury to his back 
at the end of basic training in 1977.  He reported he had had 
fairly localized mid-back discomfort, underwent extensive 
evaluation, and had a local compression fracture of thoracic 
vertebrae.  He reported he had had discomfort since that time 
with standing and bilateral arm flexion forward.  He reported 
that he worked as a chef and that the time it took for 
symptoms to occur had shortened significantly over the years.  

On examination, he had no gait abnormality and was in no 
acute distress.  There was no evidence of gross scoliosis.  
Forward flexion, hyperextension, and all lateral bending and 
lateral rotation were completely intact without pain and with 
full range of motion.  There was no focal discomfort to 
palpation over the vertebral column or over the back 
musculature.  The examiner reported an impression that the 
veteran apparently had a history of a thoracic vertebra 
compression fracture in service, and ongoing intermittent 
positional discomfort of the mid-back, consisting largely of 
muscle spasms in the general region of the previous injury, 
which was bothersome given his occupation as a chef and with 
standing for prolonged periods.  

X-rays of the thoracic spine showed compression deformities 
of T9, T10, and T11, with associated end plate irregularity 
and sclerosis with diminished disk space height.  Alignment 
was preserved.  Osteophytic spurring was seen arising off the 
inferior aspect of T10 and T11.  A well corticated one-
centimeter bone density was seen at the posterior tip of the 
T9 spinous process, which was believed to possibly represent 
a prior non-displaced fracture.  Paraspinal soft tissues were 
unremarkable.  The remainder of the bones and joints were 
intact.  Radiological impressions were of findings compatible 
with age, indeterminate but apparently chronic compression 
deformities of T9, T10, and T11, with associated degenerative 
changes; evidence of what appeared to be a nondisplaced 
fracture of the T9 spinous process; and no acute bone, joint, 
or soft tissue abnormality.

The ROs May 1996 denial of service connection was based on 
findings that the veteran had a back disability prior to 
service and the condition did not permanently worsen as a 
result of service.  

In response to the ROs request for additional service 
medical records, the National Personnel Records Center 
advised, in December 1996, that all available service medical 
records had previously been sent to the RO.

In his VA Form 9, submitted in April 1997, the veteran noted 
that no abnormalities had been indicated by a military doctor 
at entrance into service, that he was a super jock in 
physical training before his fall in basic training, that he 
had pain following the fall but attributed it to extensive 
physical activity, and that there was an intimidation factor 
in basic training, of not going to sick call.  He stated that 
the auto accident two years prior to service didnt 
indicate any back problems or he would have made a large 
settlement.  He stated that the pain increased and he finally 
had it checked out.  He stated that a new military 
occupational specialty (MOS) made the pain bearable and that 
is why he did not seek more treatment in service.  He said 
that another reason he did not seek further treatment was 
that he was told there was nothing that could be done to 
relieve the pain or fix the problem aside from drugs.  
Finally, he said that he could no longer do food service work 
due to the hours on his feet and the physical activity that 
it required.  He believed he was entitled to a 40 percent 
rating and that, if he could be compensated, he could return 
to school and enter a field he could handle physically.

The veteran testified at a personal hearing before a hearing 
officer at the RO in July 1997.  He repeated many of the 
statements previously made in his VA Form 9 in April 1997.  
He stated that he was in very good health at the time of 
entrance into service.  He stated that, around August 1978, 
when he first complained of back symptoms, his MOS required 
heavy lifting, standing for long periods, bending, and 
stooping.  His profile and a change of MOS lessened his 
symptoms and he did not seek treatment after December 1978.  
He did not seek treatment after service because, he said, he 
had been told nothing could be done short of surgery.  He 
brought his claim in 1996 on the recommendation of his state 
representative.  With respect to the notation in the August 
1978 service medical records, of a fall 10 years before, he 
said that he did not remember a fall ten years before and 
believed there was a miscommunication between him and the 
medical professional.  With respect to the notation in the 
record of a motor vehicle accident two years previously, he 
said that it was not a major accident, that he was rear-ended 
and sustained a little muscle problem and that it was 
settled for a small amount.  He stated he had been treated at 
that time by a Dr. Dugas, and submitted a medical release for 
the records.  The veteran was not sure whether the doctor was 
still in practice and whether he was still living.  The 
hearing officer mentioned the facts that basic training was 
in early 1977, and that, in August 1978, he complained of 
back symptoms for six months, or since early 1978.  The 
veteran stated, in essence, that he could not remember when 
the pain started.

Three lay statements were received at the hearing in July 
1997.  Mr. [redacted] stated that he was the veterans 
immediate supervisor at The [redacted] Club, Inc., in 1996, and 
that the veteran had back problems, which he attributed to 
service, and which caused loss of work and diminished 
capacity.  The veterans mother stated that the veteran lived 
with her from February 1980 to May 1984 and never complained 
of a back ache of any sort.  She stated that during service 
he visited her and constantly complained of back aches.  She 
then stated that the veteran stayed with her from February 
1980 to May 1984 and had, during those years, almost constant 
pain.  She said that he worked with it and managed to 
graduate from college with honors.  Mr. [redacted] stated 
that he had known the veteran for 25 years, that the veteran 
was in excellent health prior to service, and that he had 
exhibited signs of back pain, and limited abilities, since.

Notes of the hearing officer reflect an unsuccessful attempt 
to locate directory information for Dr. Dugas.

The veteran testified at a personal hearing before the 
undersigned Member of the Board at the RO in August 1998.  
Much of the testimony reiterated statements previously made 
in the VA Form 9 in April 1997 and at the hearing at the RO 
in July 1997.  The veteran and his representative asserted 
that the veteran did not have a back disorder prior to 
service.  They submitted two letters, dated June and July 
1976, from an attorney to the veteran, advising that an 
action instituted on behalf of the veteran, seeking legal 
damages, apparently for an automobile accident, had been 
settled for $2000.00.  The attorney advised, in pertinent 
part, that medical reports did not show any positive signs of 
injuries.  The attorney advised that certain fees would be 
deducted from the settlement and that three specified 
physicians bills, totaling $430.00, would be paid.  The 
veteran and the representative waived the right to have this 
evidence reviewed, in the first instance, by the agency of 
original jurisdiction.

Also at the hearing, the veterans representative argued that 
there was no objective evidence of a preservice injury, with 
the exception of the veterans statements, which the veteran 
has argued could have been misconstrued as a statement that 
he had fallen out of a tree 10 years prior to service.  The 
veterans representative argued that 38 C.F.R. § 3.304(b)(3) 
should be applied to reject the use of the veterans 
inservice statements, as to preservice injury, against his 
interests in this claim.  Finally, the veterans 
representative argued that it is very possible that the 
compression fracture (diagnosed in the latter part of 1978) 
was caused by the fall (in basic training in the early part 
of 1977), and he requested that a medical opinion be secured 
to clarify that point.  

II.  Analysis

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  If 
a disability is shown to be chronic during service (or within 
an applicable presumptive period under 38 C.F.R. § 3.307), 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word chronic.  Continuity of 
symptomatology is required where the condition noted during 
service (or in the presumptive period) is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (1998).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  

With regard to the veterans appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  In order to show that a claim for 
service connection is well grounded, there must be competent 
evidence of:  (1) a current disability (a medical diagnosis); 
(2) the incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and (3) a nexus (that is, 
a connection, based upon competent medical evidence) between 
the inservice injury or aggravation and the current 
disability.  Caluza v. Brown, 7 Vet.App. 498 (1995), affd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 
(1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

The Board is satisfied that all relevant facts have been 
properly developed in this matter.  Based upon the documented 
presence, at this time, of compression deformities of three 
thoracic vertebrae, which were also documented in service, 
and upon the veterans testimony as to injury in service, we 
have determined that this claim satisfyies the three prongs 
of the Caluza test, above.  Thus, the appellants claim for 
service connection for residuals of compression fracture of 
the thoracic vertebrae is well grounded.  

However, the establishment of a well-grounded claim does not 
dispose of the issue in this case.  The Board must review the 
claim on its merits and account for the evidence which it 
finds to be persuasive and unpersuasive, and provide reasoned 
analysis for rejecting evidence submitted by or on behalf of 
the claimant.  Gilbert, supra.  Once a claim is well 
grounded, the presumption that statements in favor of the 
claim are entitled to full weight no longer applies, and it 
is the task of the Board to assess the credibility and 
probative value of the evidence and render its decision.  
See, e.g., Evans v. West, 12 Vet.App. 22, 30 (1998).  For the 
Board to deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996), citing Gilbert, at 54.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102 (1998).

Pursuant to 38 U.S.C.A. § 1111, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination.  See also 38 C.F.R. § 3.304(b).  This 
presumption of soundness attaches when a later-complained-of 
disability is not detected upon an induction examination.  
See Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  The 
presumption can only be overcome by clear and unmistakable 
evidence that a disability existed prior to service.  
Junstrom v. Brown, 6 Vet.App. 264, 266 (1994); Bagby v. 
Derwinski, 1 Vet.App. 225, 227 (1991).

With regard to aggravation, a veteran is entitled to a 
presumption of aggravation of a pre-existing condition if it 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; see Paulson v. Brown, 7 Vet.App. 466, 468 
(1995).  However, where there was merely a flare-up of the 
pre-existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet.App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet.App. 268, 271 (1993). 

It is not disputed that the veteran has a current back 
disability, to wit, X-ray findings of compression deformities 
of three thoracic vertebrae (T9  T11), with associated 
degenerative changes and a possible nondisplaced fracture of 
the T9 spinous process.  It is also not disputed that he had 
back complaints in service.  And, there are lay statements in 
support of the contention that the back disability began in 
service.  However, while the service medical records reflect 
complaints of back symptoms, X-ray findings in service were 
of an old compression fracture versus anterior wedging of the 
mid-thoracic spine, and the service medical records are 
negative for evidence of any trauma to the back in service.  
They reflect a report of history of an injury ten years prior 
to service and of a little muscle problem incurred in a 
motor vehicle accident two years prior to service.

We note that the veteran has presented sworn testimony, and 
submitted an attorneys letter, to support his position that 
the preservice injuries were not major and that he was in 
good health at entrance into service.  We also note that the 
report of examination at entrance into service was negative 
for a back disorder.  However, despite the veterans 
contention that he sustained trauma to the back in service 
when he fell from a tree, the service medical records are 
entirely negative for evidence of such trauma, and the only 
clinical evidence of trauma refers to preservice trauma.

With all due respect for the veterans forthright testimony 
at the two hearings in this case, we must observe that the 
present claim was brought 16 years after he left service, and 
he has acknowledged that he is not able to remember when his 
back pain began.  His representative has argued that 
38 C.F.R. § 3.304(b)(3), which, in essence, bars the use of 
signed statements of a veteran in service to rebut the 
presumption of soundness, requires the Board to reject any 
possibility of preservice origin of back disability.  We must 
point out that, not only is no signed statement, per se, 
of record, but, even if there were, the cited regulation does 
mandate resort to other evidence.  Here, we have both the 
clinical data reported in 1978 in the service medical 
records, and the X-ray report at that time showing old 
compression fracture versus anterior wedging in the mid-
thoracic spine.

Because the passage of time can dull anyones recollection, 
we regard records made contemporaneously with a veterans 
seeking treatment for a physical disorder as having a 
relatively high probative value, especially in a claim 
brought many years later.  It may be impossible to ascertain, 
at this juncture, whether a fall from a tree, an automobile 
accident, or some other trauma before service caused the 
thoracic spine abnormalities detected on X-rays in 1978.  It 
may also be impossible to determine, for certain, whether an 
injury in basic training, as asserted by the veteran, caused 
those injuries.  However, we must base our decision, on each 
issue, upon the evidence of record.  The fact that, when he 
was seen in August 1978 with a complaint of back pain for six 
months, and was found to have old damage to the thoracic 
spine, the veteran did not report that he had sustained a 
back injury in basic training more than a year previously, 
leads us to the inference that either his current 
recollection of back trauma in basic training is mistaken, or 
any such injury in basic training was not of such severity as 
to have caused the abnormalities found in 1978.

In view of the foregoing, we find that the preponderance of 
the evidence supports the conclusion that the old damage to 
the thoracic spine noted in August 1978 existed prior to the 
veterans entrance into actve military service.

With respect to a contention of aggravation in service of a 
preservice disability, most significant in response to that 
contention is the fact that the veteran sought no treatment 
for a back disability after December 1978, when he had more 
than a year left in service, and sought no postservice 
treatment up to the present time.  Thus, even if his 
inservice symptoms were referable to his thoracic spine 
abnormality, they would constitute merely a flare-up, with no 
evidence indicating a permanent increase in the pre-existing 
disability.  While the VA examiner in April 1996 reported 
that the veteran apparently had a history of thoracic 
vertebra compression fracture in service, and ongoing 
intermittent positional discomfort which was bothersome given 
his occupation as a chef with prolonged standing, the 
examiners opinion was obviously based on a history as 
reported by the veteran (as opposed to review of service 
records), and is thus not material to the issue of nexus.  
See Elkins v. Brown, 5 Vet.App. 474, 478 (1993). 

We acknowledge that, in December 1978, a permanent profile 
was put in place due to chronic low back pain.  However, 
we do not find that this amounts to diagnosis of a chronic 
disease such that the current diagnosis is a manifestation of 
the same disorder and should be service connected.  The 
currently claimed disability is in the thoracic spine, or 
mid-back, as opposed to the lumbosacral spine, or low 
back.  We find no showing of chronicity at the time, in 
light of the lack of any inservice treatment between December 
1978 and separation in February 1980, and the lack of any 
postservice treatment whatsoever.  

The Board does not doubt the sincerity of the veterans 
belief in the validity of his contentions, but he, the lay 
witnesses, and his representative are not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) (lay testimony . . . is not competent to establish, 
and therefore not probative of, a medical nexus); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge), affd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998); cert. denied, 119 S. Ct. 404 (1998).  See 
also Espiritu, Grottveit, supra.

We have considered the benefit of the doubt/reasonable doubt 
doctrine in this case.  However, as the evidence is not 
equally balanced, and the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable.


ORDER

The claim of entitlement to service connection of residuals 
of a compression fracture of the thoracic vertebrae is 
denied.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
